HE DIWWSF9 * Yo2.7

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 3:21-cv-05333-BHS Document 1 Filed 05/06/21 Page 1 of 13

 

 

 

 

FILED LODGED |
Pro Se 1 2016 eS —CORRECEIVED
MAY 05 2021
te ISIRCT COURT
WESTERN ostalet ‘OF WASHINGTON AT TACOMA
BY __ DEPUTY
UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
Michael Leroy Carmon CASE NO. 3 Z |- CV- 06323

 

[to be filled in by Clerk’s Office]

 

COMPLAINT FOR A CIVIL CASE

2

Jury Trial: Ei Yes LJ No
Plaintiff(s), my

Vv.

Keurig Dr. Pepper Corporation

 

Jasmine Grissom

 

Sterling Hatch 5

Defendant(s).

 

 

I. THE PARTIES TO THIS COMPLAINT
A. Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach
additional pages if needed.

 

 

Name Michael Leroy Carmon
Street Address 10011 Bridgeport Way SW #237
City and County Lakewood - Pierce County

 

State and Zip Code _ washington 98499

 

Telephone Number — 253-517-0729

 

COMPLAINT FOR A CIVIL CASE - 1

 

BAS
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 3:21-cv-05333-BHS Document 1 Filed 05/06/21 Page 2 of 13

Pro Se 1 2016

B. Defendant(s)

Provide the information below for each defendant named in the complaint, whether the
defendant is an individual, a government agency, an organization, or a corporation. For an
individual defendant, include the person's job or title (if known). Attach additional pages if

needed.
Defendant No. 1

Name

Job or Title (if known)
Street Address

City and County
State and Zip Code
Telephone Number

Defendant No. 2

Name

Job or Title (if known)
Street Address

City and County

State and Zip Code
Telephone Number

Defendant No. 3

Name

Job or Title (if known)
Street Address

City and County

State and Zip Code
Telephone Number

COMPLAINT FOR A CIVIL CASE - 2

Keurig Dr. Pepper Corporation

 

 

3324 142nd Ave. Suite 200

 

Sumner - Pierce

 

Washington 98390

 

253-447-9222

 

Jasmine Grissom

 

HR Director - Human Resource

3324 142nd Ave. Suite 200

Sumner — Pierce

Washington 98390

 

253-447-9222

Sterling Hatch

 

General Manager
3324 142nd Ave. Suite 200

Sumner - Pierce

 

Washington 98390
253-447-9222

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 3:21-cv-05333-BHS Document 1 Filed 05/06/21 Page 3 of 13

Pro Se 1 2016

Defendant No. 4

Name

 

Job or Title (Gf known)

 

Street Address

 

City and County

 

State and Zip Code

 

Telephone Number

 

IL. BASIS FOR JURISDICTION

Federal courts are courts of limited jurisdiction (limited power). Generally, only two
types of cases can be heard in federal court: cases involving a federal question and cases
involving diversity of citizenship of the parties. Under 28 U.S.C. § 1331, a case arising under
the United States Constitution or federal laws or treaties is a federal question case. Under 28
U.S.C. § 1332, a case in which a citizen of one State sues a citizen of another State or nation and
the amount at stake is more than $75,000 is a diversity of citizenship case. In a diversity of
citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)

i] Federal question O Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States
Constitution that are at issue in this case.

Title 18 U.S.C. Section #241 - Conspiracy against rights

Title 18 U.S.C. Section #242 - Deprivation of rights under color

 

of law

COMPLAINT FOR A CIVIL CASE - 3

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 3:21-cv-05333-BHS Document 1 Filed 05/06/21 Page 4 of 13

Pro Se 1 2016

B. If the Basis for Jurisdiction Is Diversity of Citizenship
1. The Plaintiff(s)
a. Ifthe plaintiff is an individual.
The plaintiff (name) __ Michael Leroy Carmon , is a citizen of the
State of (name) Washington

b. If the plaintiff is a corporation.

 

 

The plaintiff, (name) , is incorporated under
the laws of the State of (name) , is incorporated under
the laws of the State of (name) , and has its principal

 

place of business in the State of (name)

 

(If more than one plaintiff is named in the complaint, attach an additional page providing
the same information for each additional plaintiff.)
2. The Defendant(s)
a. Ifthe defendant is an individual.
The defendant, (name) Keurig Dr. Peper Corp. , is a citizen of the
State of (name) Washington . Orisa citizen of

(foreign nation)

 

b. Ifthe defendant is a corporation.
The defendant, (name) ___ Keurig Dr. Pepper Corp. , is incorporated under
the laws of the State of (name) __ Washington , and has its principal
place of business in the State of (name) _ washington

Or is incorporated under the laws of (foreign nation)

 

and has its principal place of business in (name)___ United States

 

(If more than one defendant is named in the complaint, attach an additional page
providing the same information for each additional defendant.)

COMPLAINT FOR A CIVIL CASE - 4

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 3:21-cv-05333-BHS Document 1 Filed 05/06/21 Page 5 of 13

Pro Se 1 2016

3. The Amount in Controversy.
The amount in controversy-the amount the plaintiff claims the defendant owes or the
amount at stake-is more than $75,000, not counting interest and costs of court, because (explain):

lost wages, 401k benefits, medical costs and coverage paid into

profit shares.

 

Il. STATEMENT OF CLAIM

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as
possible the facts showing that each plaintiff is entitled to the damages or other relief sought.
State how each defendant was involved and what each defendant did that caused the plaintiff
harm or violated the plaintiff's rights, including the dates and places of that involvement or
conduct. If more than one claim is asserted, number each claim and write a short and plain
statement of each claim in a separate paragraph. Attach additional pages if needed.

Suspended/terminated by Keurig Dr. Pepper. Covid virus was concern

 

of Plaintzff, Cémpahz had no concern of employee interest in

Covid 19.

 

IV. RELIEF

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do
not make legal arguments. Include any basis for claiming that the wrongs alleged are continuing
at the present time. Include the amounts of any actual damages claimed for the acts alleged and
the basis for these amounts. Include any punitive or exemplary damages claimed, the amounts,
and the reasons you claim you are entitled to actual or punitive money damages.

Plaintiff is asking interest, lost wages, medical, 401k contribu-

 

tions and punitive damages for humiliation of dignity and character

 

55 million damages
V. CERTIFICATION AND CLOSING
Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my

knowledge, information, and belief that this complaint: (1) is not being presented for an improper

COMPLAINT FOR A CIVIL CASE - 5

 
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

 

 

Case 3:21-cv-05333-BHS Document 1 Filed 05/06/21 Page 6 of 13

Pro Se 1 2016

purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of litigation;
(2) is supported by existing law or by a nonfrivolous argument for extending, modifying, or
reversing existing law; (3) the factual contentions have evidentiary support or, if specifically so
identified, will likely have evidentiary support after a reasonable opportunity for further
investigation or discovery; and (4) the complaint otherwise complies with the requirements of
Rule 11.

I agree to provide the Clerk's Office with any changes to my address where case-related
papers may be served. I understand that my failure to keep a current address on file with the

Clerk's Office may result in the dismissal of my case.
Date of signing: WAY b 202 l
4 [ pf
Signature of Plaintiff Wie (auf Lay ChtMay~

Printed Name of Plaintiff Michael Leroy Carmon

Date of signing:

 

Signature of Plaintiff

 

Printed Name of Plaintiff

 

Date of signing:

 

Signature of Plaintiff

 

Printed Name of Plaintiff

 

COMPLAINT FOR A CIVIL CASE - 6

 
Case 3:21-cv-05333-BHS Document 1 Filed 05/06/21 Page 7 of 13

EEOC Form 161 (11/2020) U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION

 

DISMISSAL AND NOTICE OF RIGHTS

 

To: Michael Carmon From: Seattle Field Office
10011 Bridgeport Way SW #237 909 First Avenue
Lakewood, WA 98499 Suite 400

Seattle, WA 98104-1061

-

 

| | On behalf of person(s) aggrieved whose identity is
CONFIDENTIAL (29 CFR §1601.7(a))
EEOC Charge No. EEOC Represeniative Telephone No.

Joslyn Burchett,
846-2020-24382 Investigator (206) 576-3023

 

THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOWING REASON:
The facts alleged in the charge fail to state a claim under any of the statutes enforced by the EEOC.

Your allegations did not involve a disability as defined by the Americans With Disabilities Act.

The Respondent employs less than the required number of employees or is not otherwise covered by the statutes.

discrimination to file your charge

A OUOU

Your charge was not timely filed with EEOC; in other words, you waited too long after the date(s) of the alleged

The EEOC issues the following determination: The EEOC will not proceed further with its investigation, and makes no

determination about whether further investigation would establish violations of the statute. This does not mean the claims
have no merit. This determination does not certify that the respondent is in compliance with the statutes. The EEOC

makes no finding as to the merits of any other issues that might be construed as having been raised by this charge.

Oo

Other (briefly state)

- NOTICE OF SUIT RIGHTS .-
(See the additional information attached to this form.)

Title VII, the Americans with Disabilities Act, the Genetic Information Nondiscrimination Act, or the Age

The EEOC has adopted the findings of the state or local fair employment practices agency that investigated this charge.

Discrimination in Employment Act: This will be the only notice of dismissal and of your right to sue that we will send you.
You may file a lawsuit against the respondent(s) under federal law based on this charge in federal or state court. Your
lawsuit must be filed WITHIN 90 DAYS of your receipt of this notice; or your right to sue based on this charge will be

lost. (The time limit for filing suit based on a claim under state law may be different.)

Equal Pay Act (EPA): EPA suits must be filed in federal or state court within 2 years (3 years for willful violations) of the
alleged EPA underpayment. This means that backpay due for any violations that occurred more than 2 years (3 years)

before you file suit may not be collectible.

as

f |
_” On behalf of the Commission

 

{ck March 10, 2021
Pa for
|

Nancy A. Sienko, (Date Issued)
Director

Enclosures(s) |
\
cc: KEURIG GREEN MOUNTAIN, INC.
Attn: Human Resources

3324 142nd Avenue East, Suite 200
Sumner, WA 98390
Case 3:21-cv-05333-BHS Document 1 Filed 05/06/21 Page 8 of 13

See something — Say something — Policy

On approximate date Oct/Nov 2019 a woman died inside the warehouse of Keurig Dr. Pepper! |
heard it said that she informed people she did not feel well. | did see the ambulance arrive.
Production was stopped and all employees were asked to go into the break room.

Once inside the break room we were informed: If you see something, say something. It is very
important.

On March 3, 2020 at approximately 7:30 — 8:00 p.m. I told team member Leroy, Bello and
Tammy | needed to go to the men’s bathroom. Upon entering the bathroom | noticed Leke
standing in front of the sink, wet towel on his face and head. | repeatedly asked, are you okay?
He never answered me. As | went to wash my hands | thought about Covid 19. | had already
touched the water faucet and | panicked. Touching the door knob was frightening — | could not
get out of there fast enough. ! immediately went to the first work station to call about a person
sick in the bathroom. | was confronted by Jimmy Beard about hairnet. | tried to ignore him. |
wear a bald head. We argued — hairnet was not important. My only concern was the Covid
virus. | returned to the work area, told Bello, Leroy and Tammy what I saw inside the bathroom
and Leke did not respond when | asked if he was okay.

| was called into the office with Patrick and another supervisor, told | would be suspended.
Waited to hear from Personnel Director Jasmine Grissom/Sterling Hatch, General Manager.
Was told in three days, 72 hours | needed to speak to legal department about future
employment. | was never contacted until May 2020. March 10, 2020, Covid 19 was declared a
world-wide pandemic. One week later | was not contacted until May18, 2020.

Employment Security Department, Olympia, Washington was never given sufficient information
about my employment with Keurig Dr. Pepper.

The woman who died at Keurig Dr. Pepper inside the warehouse did work in the area where |
was confronted by Jimmy Beard.

It can be assumed she died of Covid 19 — however it was not detected in early Oct/Nov 2019.
People said she had complained she was not feeling well and was ignored!

After my termination/suspension | was told from several employees there was someone who
did contract the Covid virus in work area plo#57 area. | tried to call to report the incident in the
bathroom at Keurig Dr. Pepper.

Numerous occasions | can recall not feeling well and | would ask to leave and was denied. “We
need you to stay.”

| was treated with indifference as a Black man at Keurig Dr. Pepper.

Michael Gary Carmon ~ May 5, 2021
 

Case 3:21-cv-05333-BHS Document 1 Filed 05/06/21 Page 9 of 13

Sent via FedEx

May 28, 2020

Michael Carmon

10011 Bridgeport Way SW
#237

Lakewood, WA 98499

Dear Michael:

This letter is written to inform you that we will be ending your employment at Keurig Dr Pepper (Keurig), effective
May 28, 2020. Your final paycheck will be mailed directly to you and will include a payment representing hours of
accrued and unused Combined Time Off (CTO). Keurig is requesting you return any company property assigned to
you, to my attention.

Keurig will continue your health, dental and vision benefits until May 31, 2020 (last calendar day of this month).
After that point you will be contacted, in writing, by Benefitsolver, our vendor, to provide you with notification about
your rights to continue participation in our group health insurance through an exercise of COBRA rights.

Keurig will pay for you to attend up to three (3) outplacement sessions with our Employee Assistance Provider. The
sessions should be used prior to August 31, 2020 (3 months from term month). The toll free number is 1-800-327-
4573. Your sessions are confidential.

Please refer to the attached Benefits and Pay Summary for U.S. Exiting Employees for how your status change affects
each of your benefits.

| thank for your service to Keurig and wish you well in your future endeavors.

Best regards,
Jasmine Grissom
Human Resource Manager

Keurig Dr Pepper
Enclosures: Benefits Summary; Confidentiality Agreement

3 (Keurig
OrPepper”
Case 3:21-cv-05333-BHS Document 1 Filed 05/06/21 Page 10 of 13

 

 

 

 

 

 

TRANSMISSION VERIFICATION REPORT — a .
TIME: 03/19/2020 13:54 \
MAME : 893
FAX oo: 9536839898 /
TEL +: 2539839191
SER.# : U63314D6J251832
_
ane

DATE, TIME Q@3/19 13:52

FAX NO. /NAME 18083011795

DURATION @@: 81:49

PAGE(S) a3

RESULT OK

MODE STANDARD

 

a= Employment Security Department

EE -WIASHINGTON STATE
P.O. Box 9046, Olympia, WA 98507

Date: Mar 17 2020
Letter ID: L0012098699

S775 Claimant ID: TTCZ6L
MICHAEL L. CARMON
10011 BRIDGEPORT WAY SW 237
LAKEWOOD WA 98499-2332
Dear MICHAEL CARMON: Separation from a job

- You must respond.to this letter by Mar 26 2020.

We need you to answer the questions below. Then we will decide whether we can pay or continue to
pay you unemployment benefits. If you don’t respond by the deadline, we'll use the information we
have to make our decision. This means we might not pay you unemployment benefits, and you
might have to pay back benefits you already received.

What you need to do

We have more questions about when you were fired from your former job at GREEN MOUNTAIN
COFFEE. -
Either you or your former employer reported you were fired because you violated a standard of
behavior. Answer the questions below and send us back this letter on eServices or mail or fax it to:

Employment Secunty Department

P.O. Box 9046 ,
Olympia, WA 98507-9046

Fax: (800) 301-1796

Toll Free: (800) 318-6022

If you decide to answer the questions on eServices, you don't have to mail or fax in your response.

i. Did you work for this employer? J} Yes D1 No

 
OU MAE 17.2020. Employ men SecueTy dept.
EE QuEestéeD. Addi Tian talfoerrdhast.. [iin MIE:

Case 3:21-cv-05333-BHS Document1 Filed 05/06/21 Page 11 of 13

My 1D, 2.820

Tas ming Geissom Hyman. Resources MAW AGE
AMD. bp Mang iT PM Ay. COM CERM Eo a

| ON. Appe x. DALE. MALH 8-G tlle Wee.#l. ivAs , Yee Alin -
STE bing MATCH, Tel PHONE Me, Wu NHiiklen.. ga. MELD.
AS pene. uj you IEGAL Def, AE. Te MY ComTinvé Employ med.

 

LT LEU D 2 peppeese

i

aed

AGEL. SAO E.. wild, Be VITEY,. Ade Win 2-3 Days. of THe.

4S LTT Go... 0F. DIY. Eta hlogpieml bb Fe MEM KE DR. Pepper L

H
d

EM FAHAT. tvs Te. Ano AMA. Notts. Ato!

 

 

Aun Two mets Apo. T. Als%o. SougeT segal Arve |

cles na anne cee sane nnn — —
*

—
f

£8. CLEAR ly $Thled We Aue mokt& Questions Akos -

 

ID IU Hael. CAemosl.. wWlS Fikl®. Flan..yaut Foamen Tas

_ AT Sbeew Mowlaia CofFEEL
f

Ano yes 1 ch $06 mil Addeual F4Lr. on. My BEMAE

(78, waskingTent STATE dccuady deff. FAR oN. 3 j[2022..

LCOMTM UE. Quel.

 
Case 3:21-cv-05333-BHS Document1 Filed 05/06/21 Page 12 of 13

| Ves. zr. clenely. SteTe gd ht fy, _ RES pon. to. EM play Mea...
Secuaty DEP! _P:0- BEX, 90% poly puke Wh: GF REO7T

i

z auld Be. Ei biasg [Sabra A Cam pidwt A §AINgi
haut ¢ DE poppet! ¢ co

 

 

 

foe hh tikl hisctn inhlies , Hes Tk woth. PIN

 

_ EMU LON ME AT Ak be ential Teedlangil, OE Elba mbie-
a i pls bas Chi hit itt Be pkove 6 v PAST
/ Mpeg GES... ALD. PANY. PRESEM. EM loys

ce YES £6 Alga Cont sulted legdT Adite Also
Oe -— floMiet. be. ghal Bp 2 faopen

 

 

\Yes segal AcTigat 18 sat Plo geeF

FusMmoce Vous. [elleze, déked May (E2620
le clegel sigalt Lifeonl try hae bh Gomes

 

 

 

 

1D Am 4 BUC MAN Wully A0ES NEC AUEER
heukig Dk: Pepper. Foe. tay Meet MOOD

 

 

 

 

 

 

 

 

| Sint Ceeel Vv
|
— Me Med Gul hii CAM oe
. May 14, 2020 -

 
Case 3:21-cv-05333-BHS Document1 Filed 05/06/21 Page 13 of 13

May 18, 2020

Michael Carmon
10011 Bridgeport Way SW

#237
Lakewood, WA 98499

Dear Michael,

We have attempted to contact you regarding returning to work. To our Knowledge, you have not made an
attempt to contact HR, your supervisor or the call-out line to report your absences and we have not been
advised of a need or request for a leave of absence under Keurig’s Family Medical Leave Act policy or any
other leave policies. Per the company’s Attendance Policy, any absences of three consecutively scheduled
work days without proper communication will be considered voluntary termination of your employment.

We request that you connect with us immediately upon receipt of this letter but no later than 5 DAYS FROM
May 18, 2020 by 5:00pm. If we do not receive a response from you, we will assume you have voluntarily
abandoned your position here at Keurig. Even if you do make contact, please be advised that, absent
exceptional circumstances, your absences will be treated according to the company’s Attendance Policy. You
can contact me at 757-242-0762 or by email at jasmine.grissom@kdrp.com.

Sincerely,

OD
fete

Jasmine Grissom, MS, PHR, SHRM-CP
Human Resources Manager

cc: Employee Personnel file

 

& 3 eu ieurig
OrP epper”
